                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                          v.                       )   Case No. 18-00106-01-CR-W-HFS
                                                   )
 ADRIAN D. MILLIGAN,                               )
                                                   )
                                Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On January 25, 2019, the Grand Jury returned a two-count Superseding
Indictment charging that on or about April 13, 2018, the Defendant, Adrian D. Milligan, having
been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess a firearm (Count I) and ammunition (Count II).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder and Mary Kate Butterfield
           Case Agent: James Armstead, Kansas City Police Department
     Defense: David Harold Johnson

OUTSTANDING MOTIONS: No outstanding motions.


TRIAL WITNESSES:
     Government: 7 with stipulations; 6 without stipulations
     Defendant: 3 witnesses, not including the Defendant

TRIAL EXHIBITS:
     Government: approximately 21 exhibits
     Defendant: approximately 0 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; () Likely a plea will be worked out
TRIAL TIME: 2 ½ days total
     Government’s case including jury selection: 2 day(s)
     Defendant: ½ day(s)

STIPULATIONS: Possible stipulation as to interstate nexus.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Proposed Witness List and Proposed Exhibit List filed January 18,
             2019. Updated list(s) due on or before August 6, 2019.

              Defendant: Proposed Exhibit List filed January 22, 2019. Proposed Witness List
              filed January 28, 2019. Updated list(s) due on or before August 6, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before August 14, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before August 14, 2019.


TRIAL SETTING: Criminal jury trial docket set for August 19, 2019.

       Please note: Government has a potential conflict on the second week. Defense counsel
       would prefer the first week.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
